DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claims 12-20 were withdrawn from further consideration (Restriction). In the response after-final action dated 12/21/2021, no claims were amended, added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 12-20 continue to remain withdrawn from further consideration.


Response to Arguments
Applicant’s arguments (see pg. 10, para 5, pg. 11 para 2-3), filed on 12/21/2021 with respect to claim 1 have been fully considered and are persuasive. The 103 rejection of claims 1-11 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-20 directed to ‘method for performing a fill cycle of a dishwasher appliance’ non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Forst et al. (US-20130008477-A1) teaches a dishwasher (10) with a wash tub (12), a water-collecting sump pot (16) defining several fill levels (level 24, 28’, 28 etc. Fig. 2), water inlet valve (13) for filling up the sump, a pressure sensor (20) operably coupled to the sump and a control unit controlling the pressure sensor and the water inlet valve, is configured to obtaining a start volume (at level 22), opening the water inlet valve to provide water into the sump, recording a sump pressure (P2) using the pressure sensor at level 24, determining, based on the sump pressure (P2), that the water has reached the fill level (upper water level 24) obtaining a fill volume of the water (volume at level 24) in the sump at the fill level 24 and a fill time for the water to reach level 24,  determining a fill flow rate (difference in volume/difference in time), specifically the flow rate measurements are only performed within the sump where the CSA is almost constant.
Forst et al. neither teaches nor fairly suggests that controller is configured for: determining, based on the sump pressure, that the water has reached the transition fill level; wherein the transition fill level corresponds to a location in the sump where a cross sectional area of the sump increases (i.e. at level 28’), and thereafter at this level -obtaining a transition fill volume of the water and a transition fill time for the water to reach the transition fill level; determining a fill flow rate based on the transition fill volume, the start volume, and the transition fill time; and determining a remaining fill time based on a target volume and the fill flow rate. 
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-11 are in condition for allowance as they are dependent on base claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711